DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/442,689, application filed on 06/17/2019.  No claims are currently amended.  Claims 1-20 are currently pending in this application. 

Priority
3.            Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
4.	Claim 15 is objected to because of the following informalities: Claim 15 appears to be a duplicate claim.  Claim 15 recites identical subject matter of claim 14, and both claims depend from claim 9.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.          Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Feng et al. (US PG Pub No. 2021/0135593).

7.          With respect to claim 1, Feng teaches:
a rectifier configured to convert an alternating current voltage into a direct current voltage (see rectifier, to convert AC voltage to DC voltage, Fig 2 at 54, para 20-25, Abstract);
a first stage and a second stage connected in cascade between the rectifier and a load (see first stage and second stage power conversion, para 45-50); and 
a bias voltage source coupled to the rectifier through a first linear regulator and a first switch, and coupled to the load through a second switch (see bias voltage generation circuit, enabling converter and LDO, para 28-30, 37-40).

8.          With respect to claim 2, Feng teaches:
the first linear regulator and the first switch are formed by a first transistor and a second transistor back-to-back connected to each other (see linear regulator, see pair of transistor devices in first switch, para 30-35); and
the second switch is formed by a third transistor and a fourth transistor back-to-back connected to each other (linear regulator, see pair of transistor devices in second switch, para 30-35).

9.          With respect to claim 3, Feng teaches:
(see step down converter, para 30-35, 40-47); and
the second stage is a charge pump power converter configured to function as a voltage divider (see second stage, charge pump converter, para 30-35, 40-47).

10.          With respect to claim 4, Feng teaches:
the first stage is a step-down power converter; and the second stage is an isolation switch (see para 30-35, 40-47).

11.          With respect to claim 5, Feng teaches:
the first stage is a four-switch buck-boost power converter (see buck-boost converter, para 30-35, 40-47).

12.          With respect to claim 6, Feng teaches:
a first switching element, a capacitor and a second switching element connected in series between an input of the hybrid converter and an output filter (see first switch, capacitor, hybrid converter, para 30-35, 40-47);
a third switching element connected between a common node of the first switching element and the capacitor, and a common node of the second switching element and the output filter (see additional switches, capacitor, switch and filter, para 30-35, 40-47); and
(see additional switches, capacitor, switch, ground plane, para 30-35, 40-47).

13.          With respect to claim 7, Feng teaches:
the first stage is a low dropout linear regulator (see LDO at first stage, see additional switches, capacitor, switch and filter, para 30-35, 40-50).

14.          With respect to claim 8, Feng teaches:
a third switch connected between an output of the first stage and the bias voltage source (see switch at first stage and bias voltage, para 30-35, 40-50).

15.          With respect to claim 9, Feng teaches:
detecting an output voltage of a wireless charging system, wherein the wireless charging system comprises a rectifier, a first power stage and a second power stage connected in cascade (see detecting a voltage in a wireless charging system, a rectifier, first and second power stage in cascade, para 30-35, 40-50), and 
wherein an output of the wireless charging system is configured to be connected to a battery (see rechargeable battery, para 60);
connecting a bias voltage source of the wireless charging system to a voltage potential higher than the output voltage of the wireless charging system when the output voltage of the wireless charging system is less than a first predetermined threshold (see activating rectifier, converter and bias voltage when voltage para 30-35, 40-50); and
(see connection to output to boost output voltage, activating rectifier, converter and bias voltage when voltage para 30-35, 40-50). 

16.          With respect to claim 10, Feng teaches:
during a startup process, connecting the bias voltage source of the wireless charging system to an output of the rectifier through a first linear regulator and a first switch when the output voltage of the wireless charging system is less than the first predetermined threshold (see start-up process, linear regulator, see pair of transistor devices in first switch, para 30-35, 40-50), 
wherein the bias voltage source is supplied by the output of the rectifier (see bias voltage at output of rectifier, para 30-35, 40-50); and
connecting the bias voltage source of the wireless charging system to the output voltage of the wireless charging system through a second switch when the output voltage of the wireless charging system is greater than the first predetermined threshold, wherein the bias voltage source is supplied by the output of the wireless charging system (see connection to output to boost output voltage, activating rectifier, converter and bias voltage when voltage para 30-35, 40-50).

17.          With respect to claim 11, Feng teaches:
(see reducing output voltage of regulator, reduction of bias current, para 30-35, 40-50); and
after the output voltage of the first linear regulator is substantially equal to the voltage of the bias voltage source, turning off the second switch between the bias voltage source and the output voltage of the wireless charging system and turning on the first switch between the first linear regulator and the bias voltage source (see start-up process, wireless charging, turning on first switch, para 30-35, 40-50).

18.          With respect to claim 12, Feng teaches:
during the step of connecting the bias voltage source of the wireless charging system to the output voltage of the wireless charging system, reducing an output voltage of the first linear regulator until the output voltage of the first linear regulator is substantially equal to the output voltage of the wireless charging system (see reducing output voltage of regulator, reduction of bias current, para 30-35, 40-50); and
after the output voltage of the first linear regulator is substantially equal to the output voltage of the wireless charging system, turning off the first switch between the first linear regulator and the bias voltage source and turning on the second switch between the bias voltage source and the output voltage of the wireless charging system (see turning of switch between regulator and bias voltage source, turning on second switch, para 30-35, 40-50).

19.          With respect to claim 13, Feng teaches:
connecting the bias voltage source of the wireless charging system to the output of the rectifier through a first linear regulator and a first switch when the output voltage of the first power stage is less than a second predetermined threshold (connection to output to boost output voltage, activating rectifier, converter and bias voltage when voltage para 30-35, 40-50), 
wherein the bias voltage source is supplied by the output of the rectifier (see bias voltage at output of rectifier, para 30-35, 40-50);
connecting the bias voltage source of the wireless charging system to the output of the first power stage through a third switch when the output voltage of the first power stage is greater than the second predetermined threshold (para 30-35, 40-50), and 
the output voltage of the wireless charging system is less than the first predetermined threshold (para 30-35, 40-50), 
wherein the bias voltage source is supplied by the output of the first power stage (bias voltage supplied by output of first power stage, para 30-35, 40-50); and
connecting the bias voltage source of the wireless charging system to the output voltage of the wireless charging system through a second switch when the output voltage of the wireless charging system is greater than the first predetermined threshold, wherein the bias voltage source is supplied by the output of the wireless charging system (para 30-35, 40-50). 

20.          With respect to claims 14 and 15, Feng teaches:
(para 30-35, 40-50),  
wherein the bias voltage source is supplied by the output of the rectifier (para 30-35, 40-50); and
connecting the bias voltage source of the wireless charging system to the output voltage of the wireless charging system through the first linear regulator and a second switch when the output voltage of the wireless charging system is greater than the first predetermined threshold (connection to output to boost output voltage, activating rectifier, converter and bias voltage when voltage para 30-35, 40-50), 
wherein the bias voltage source is supplied by the output of the wireless charging system (para 30-35, 40-50).

21.          With respect to claim 16, Feng teaches:
a receiver coil configured to be magnetically coupled to a transmitter coil; a rectifier connected to the receiver coil (see receiver, transmitter, Abstract, para 30-35, 40-50);
a first stage and a second stage connected in cascade between the rectifier and a load; and a bias voltage source configured to be connected with a first voltage node through a first switch and a second voltage node through a second switch (see first and second stage, rectifier, bias voltage, first and second switch, para 30-35, 40-50), 
(see bias voltage power being supplied from first and second voltage nodes, para 30-35, 40-50).

22.          With respect to claim 17, Feng teaches:
the bias voltage source is connected to an output of the rectifier through a first linear regulator and the first switch, and wherein the output of the rectifier is the first voltage node (para 30-35, 40-50); and 
the bias voltage source is connected to an output of the second stage through the second switch, and wherein the output of the second stage is the second voltage node (para 30-35, 40-50).

23.          With respect to claim 18, Feng teaches:
the first stage is a second linear regulator (see linear regulator, para 30-35, 40-50);
the second stage is a charger configured to charge a battery (see rechargeable battery, para 30-35, 40-50);
the first linear regulator and the first switch are formed by a first transistor and a second transistor back-to-back connected to each other (para 30-35, 40-50); and
the second switch is formed by a third transistor and a fourth transistor back-to-back connected to each other (para 30-35, 40-50).

24.          With respect to claim 19, Feng teaches:
(see regulator, first and second switch in chip, para 30-35, 40-50).

25.          With respect to claim 20, Feng teaches:
the second linear regulator is implemented as a transistor (para 30-35, 40-50).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851